Order entered May 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00547-CV

  IN RE STEVEN K. TOPLETZ AND HARPER BATES & CHAMPION LLP, Relators

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-02273-2019

                                            ORDER
                          Before Justices Brown, Schenck, and Reichek

       Before the Court is relators’ petition for writ of mandamus and emergency motion to

stay. We GRANT the motion and STAY the trial court’s May 1, 2019 “Order Granting

Turnover Relief.” This stay shall remain in effect until further order of the Court. We further

ORDER relators not to move, transfer, or otherwise dispose of any assets that are subject to the

May 1, 2019 turnover order without first obtaining permission from this Court or the trial court.

       We request that the real parties in interest and respondent file their responses, if any, to

the petition for writ of mandamus by May 24, 2019.

                                                      /s/   ADA BROWN
                                                            JUSTICE